Citation Nr: 0116074	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-11 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

REMAND

The veteran had a period of active duty for training from May 
1962 to November 1961 and had active military service from 
March 1965 to March 1967.  

The appellant's appeal comes before the Board of Veterans' 
Appeals (Board) from a rating decision by the Department of 
Veterans Affairs (VA) New Orleans, Louisiana, Regional Office 
(RO).  She claims that the veteran's death by drowning was a 
suicide which was caused by his service-connected 
posttraumatic stress disorder (PTSD).  

A copy of the veteran's death certificate shows that he died 
on December 18, 1998, at the age of 53 years, and that the 
immediate cause of death was asphyxia due to drowning that 
was due to or a consequence of critical atherosclerotic 
coronary vascular disease.  A December 1998 autopsy report 
listed the following diagnoses: asphyxia due to drowning; 
critical atherosclerotic coronary vascular disease, left 
anterior descending 95 percent occluded; cardiomegaly (510 
grams); 275 ml. of watery material in the stomach and watery 
material in the left and right splenoid sinuses (findings 
associated with drowning; and no trauma present.  At the time 
of his death, the veteran was service-connected for PTSD, 
rated 50 percent disabling since February 16, 1993, and for 
falciparum malaria, rated noncompensable.  

A VA hospitalization record shows that the veteran was 
admitted to the psychiatric ward on January 31, 1997, on a 
Physician's Emergency Certificate, because he had threatened 
to harm his wife and to commit suicide, and because of drugs 
and alcohol.  It was reported that the veteran had been 
brought to the hospital by police on a protective custody 
order that listed a history of mental problems and suicidal 
threats for which he refused to seek help.  

An affidavit from two friends (husband and wife) of the 
veteran indicated that he had lost interest in his survival 
several months prior to his death, as a result of an 
inability to maintain himself on normal living conditions, 
and that two weeks before his death he had spoken only of why 
he should be dead, how he was a burden to everyone, and how 
sooner or later he would end his misery.  

Service connection may be granted for the cause of death by 
suicide where it is established that at the time of death 
there was mental unsoundness due to or the proximate result 
of a service connected disease or injury.  Where the evidence 
shows no reasonable adequate motive for suicide, it will be 
considered to have resulted from mental unsoundness and the 
act itself considered to be evidence of mental unsoundness.  
A reasonable adequate motive for suicide may be established 
by affirmative evidence showing circumstances that could lead 
a rational person to self-destruction.  38 U.S.C.A. § 1310; 
38 C.F.R. § 3.302; Sheets v. Derwinski, 2 Vet. App. 512 
(1992).  In the absence of a determination of an unsound 
mind, a veteran's death by suicide would be considered the 
result of his own willful misconduct, and service connection 
for the cause of death would be precluded.  38 C.F.R. §§ 
3.301(a), 3.302(a). 

In a June 1999 rating decision, the RO denied the appellant's 
claim on the basis that it was not well grounded.  However, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
supra.  See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See VCAA, supra.  In addition, because the RO has not 
yet considered whether any additional notification or 
development action is required under the VCAA, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Accordingly, the appellant's claim is remanded for the 
following action:

The RO must review the claims file and ensure 
that all notification and development action, 
including that required by the VCAA, is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act are fully complied with and 
satisfied.  For further guidance on the 
processing of this case in light of the changes 
in the law, the RO should refer to any 
pertinent formal or informal guidance that is 
subsequently provided by VA, including, among 
other things, final regulations and General 
Counsel precedent opinions.  Any binding and 
pertinent court decisions that are subsequently 
issued also should be considered.  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

After the above requested action has been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, the appellant and her 
representative should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives her due 
process rights.  No opinion is intimated by this REMAND as to 
the merits of the her claim, and she is not required to 
undertake any additional action until she receives further 
notification from VA.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


